                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

LANE GRANT DODSON,                   )
                                     )
                  Plaintiff          )
            v.                       )     CAUSE NO. 3:16-CV-775 RLM
                                     )
MATTHEW EMENHISER et al.,            )
                                     )
                  Defendants         )

                              OPINION AND ORDER

      Lane Dodson filed suit under 42 U.S.C. § 1983 against Matthew

Emenhiser, Bridget Hite, William Ennis, Donald Curl, and other defendants,

alleging violations of his constitutional rights. The court dismissed most of Mr.

Dodson’s claims under the Heck v. Humphrey preclusion doctrine. Mr.

Dodson’s claims that Officer Emenhiser, Officer Hite, Trooper Ennis, and

Detective Curl violated his Fourth Amendment rights survived the motion to

dismiss. All four defendants filed motions for summary judgment. Mr. Dodson

received three extensions of time to file his response, but when he asked for a

fourth extension, the court found that he hadn’t shown good cause and denied

the extension of time. Mr. Dodson didn’t file a response or evidence.



                                   Background

      On December 29, 2014, Indiana State Trooper William Ennis stopped

Lane Dodson’s vehicle. Officers Emenhiser and Hite arrived as backup several

minutes later. After Officer Emenhiser and Mr. Dodson spoke, Mr. Dodson
pointed a handgun at Officer Emenhiser.1 Officer Emenhiser ran for cover, the

police officers and Mr. Dodson exchanged gunfire, and Mr. Dodson was hit.

Officer Emenhiser handcuffed Mr. Dodson, and then searched his person.

Officer Hite looked in the passenger window of Mr. Dodson’s vehicle and saw a

handgun. Officer Hite removed the handgun from Mr. Dodson’s vehicle and

secured it in her car.

      Months later, Prosecutor Nelson Chipman authorized a search warrant

for Mr. Dodson’s home, and Judge Dean Colvin signed it. Detective Donald

Curl executed the search warrant on February 23, 2015. Mr. Dodson wasn’t

present when the search took place. Mr. Dodson contends that his gun safe

was damaged during the search.



                               Standard of Review

      Summary judgment is appropriate when “the pleadings, discovery

materials, disclosures, and affidavits demonstrate no genuine issue of material

fact.” Protective Life Ins. Co. v. Hansen, 632 F.3d 388, 391-92 (7th Cir. 2011).

The movant has the burden of demonstrating to the court that there exists no

genuine issue of material fact. Celotex Corp v. Catrett, 477 U.S. 317, 323



1 Mr. Dodson’s complaint implies that he didn’t point his gun at Officer
Emenhiser. Mr. Dodson submitted no evidence to that effect. Even if he did,
Mr. Dodson’s conviction for attempted murder necessarily required the jury to
find that Mr. Dodson fired at Officer Emenhiser. That conviction acts as
estoppel in this civil case. Emich Motors Corp. v. Gen. Motors Corp., 340 U.S.
558, 568 (1951) (internal citation omitted).

                                       2
(1986). The court must view the evidence in the light most favorable to the non-

moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). If the

movant meets its burden, the opposing party can’t rely solely on the allegations

in their pleadings but must “point to evidence that can be put in admissible

form at trial, and that, if believed by the fact-finder, could support judgment in

his favor.” Marr v. Bank of America, N.A., 662 F.3d 963, 966 (7th Cir. 2011).

The non-moving party cannot rely on conclusory allegations. Smith v. Shawnee

Library System, 60 F.3d 317, 320 (7th Cir. 1995). Instead, the non-moving

party must affirmatively demonstrate with “specific facts” that a genuine issue

exists that require trial. Gabrielle M. v. Park Forest-Chicago Heights, Ill. Sch.

Dist. 163, 315 F.3d 817, 822 (7th Cir. 2003) (emphasis in original). Failure to

prove an essential element of the alleged activity will render other facts

immaterial. Celotex v. Catrett, 477 U.S. at 323.



                                    Discussion

      Section 1983 provides a mechanism by which an individual can sue any

person who, under color of law, subjects “any citizen of the United States... to

the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws." 42 U.S.C. § 1983. Mr. Dodson has alleged that the four

defendants deprived him of his rights secured by the Fourth Amendment.
                                  Matthew Emenhiser

         Mr. Dodson alleges that Matthew Emenhiser searched his person without

consent in violation of the Fourth Amendment. Officer Emenhiser argues that

the search complied with the Fourth Amendment because it was a search

incident to a lawful arrest. The Fourth Amendment prohibits unreasonable

searches and seizures. U.S. Const. amend. IV. Generally, a warrant is required

for a search to be reasonable. Riley v. California, 573 U.S. 373, 382 (2014). A

search without a warrant is only reasonable if it falls within an exception to the

warrant requirement, such as a search incident to lawful arrest. Id. “When an

arrest is made, it is reasonable for the arresting officer to search the person

arrested in order to remove any weapons that the latter might seek to use in

order to resist arrest or effect his escape.” Id. at 383. A search incident to

lawful arrest requires that the officer have probable cause to make the arrest.

United States v. Robinson, 414 U.S. 218, 235 (1973). “A suspect is under

custodial arrest when a reasonable person in the suspect's position would have

understood the situation to constitute a restraint on freedom of movement of

the degree which the law associates with formal arrest.” Ochana v. Flores, 347

F.3d 266, 270 (7th Cir. 2003) (internal citation omitted).

         Officer Emenhiser validly searched Mr. Dodson incident to a lawful

arrest. Officer Emenhiser had probable cause to arrest Mr. Dodson.2 A

reasonable person in Mr. Dodson’s position would have understood the degree


2
    A Marshall County judge found probable cause on March 3, 2015.
                                           4
to which he was restrained- Mr. Dodson stated in his deposition that he was

handcuffed at the time of the search- to rise to the level of a formal arrest.

Since Mr. Dodson was under arrest, it was reasonable for Officer Emenhiser to

search Mr. Dodson to remove weapons from his person. Riley v. California, 573

U.S. at 382. Officer Emenhiser didn’t violate Mr. Dodson’s Fourth Amendment

rights.



                                  Bridget Hite

      Mr. Dodson contends that Officer Bridget Hite searched his vehicle

without his consent or a warrant in violation of the Fourth Amendment. Officer

Hite responds that she didn’t need consent or a warrant because of the plain

view doctrine. The plain view doctrine is an exception to the warrant

requirement that applies when "'(1) the officer was lawfully present in the place

from where he viewed the item, (2) the item was in plain view, and (3) its

incriminating nature was 'immediately apparent.'" United States v. Schmidt,

700 F.3d 934, 938-939 (7th Cir. 2012) (internal citation omitted). Officer Hite

testified at Mr. Dodson’s criminal trial that the incident took place in a K-Mart

parking lot. She was lawfully present at the scene because it took place in a

public place. Officer Hite, like a private person, can lawfully look into the

window of a vehicle. Texas v. Brown, 460 U.S. 730, 740, 103 S. Ct. 1535, 1542

(1983). Officer Hite testified that when she looked into Mr. Dodson’s vehicle,

the handgun lay in plain view on the floorboard. Since Officer Hite could see
the handgun by simply looking into the vehicle, it was in plain view. Finally,

the handgun was immediately incriminating. An officer must have probable

cause to believe an item is contraband or linked to criminal activity for the item

to be immediately incriminating. United States v. Cellitti, 387 F.3d 618, 625

(7th Circ. 2004). Officer Hite testified that she heard shots fired and saw

flashes. When Officer Hite observed the handgun in the car, she had probable

cause to believe that the gun was linked to a crime. Officer Hite’s seizure of the

handgun didn’t violate the Fourth Amendment.



                                    William Ennis

      Mr. Dodson claims that Trooper Ennis violated his Fourth Amendment

rights when he allowed an officer to search Mr. Dodson’s person.3 An

individual’s position as a supervisor doesn’t subject him to liability under §

1983 without a showing of direct responsibility for the allegedly improper

action. Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983). "An

individual cannot be held liable in a § 1983 action unless he caused or

participated in [the] alleged constitutional deprivation." Zimmerman v. Tribble,


3 Trooper Ennis also argues in favor of summary judgment on a claim that Trooper
Ennis either searched the vehicle without consent or a warrant or allowed another
officer to do so. The court can’t identify that claim in Mr. Dodson’s pleading. If the
claim exists, the court grants summary judgment as to that claim, because the search
of Mr. Dodson’s car falls under the exception of search incident to a lawful arrest.
Police may conduct a search of a vehicle when it is reasonable to believe that the
vehicle contains evidence of the offense of the arrest. Arizona v. Gant, 556 U.S. 332,
346 (2009). Since Mr. Dodson had fired shots from within the vehicle, it was
reasonable to believe that the vehicle would contain evidence of the offense of the
arrest.
                                          6
226 F.3d 568, 574 (7th Cir. 2000) (internal citation omitted). The plaintiff must

show a “causal connection, or an affirmative link, between the misconduct

complained of and the official sued[.]” Wolf-Lillie v. Sonquist, 699 F.2d at 869.

      Mr. Dodson said in his deposition that Trooper Ennis didn’t search him.

Whether Trooper Ennis was the “officer in charge” of the stop, as Mr. Dodson

claims, he can’t be held liable under § 1983, even if the search was conducted

in violation of the Fourth Amendment. Zimmerman v. Tribble, 226 F.3d at 574.

Since Mr. Dodson has provided the court with no evidence that Trooper Ennis

searched Mr. Dodson, Trooper Ennis is entitled to summary judgment.



                                   Donald Curl

      Mr. Dodson claims that Donald Curl violated his Fourth Amendment

rights by conducting an unreasonable search and seizure by entering his home

to obtain firearms without a warrant signed by a judge. He also claims that his

gun safe was damaged during the search. Detective Curl attached a copy of the

warrant and a declaration to his motion for summary judgment. The warrant

bears what appears to be the signature of Marshall Superior Court No. 2 Judge

Dean Colvin. Mr. Dodson has provided the court with no evidence that the

signature isn’t that of Judge Colvin, so this claim must fail. In his declaration,

Detective Curl affirmed that he didn’t damage the gun safe, order anyone else

to damage it, or even see anyone damage it. Mr. Dodson has provided nothing
to the contrary. If someone else damaged the safe, Detective Curl isn’t liable for

the damage under § 1983. See Zimmerman v. Tribble, 226 F.3d at 574.




                                    Conclusion

      The court GRANTS the defendants’ motions for summary judgment

[Docs. Nos. 99, 103]. The court VACATES the April 6, 2020 final pretrial

conference and the April 20, 2020 trial.

      SO ORDERED.

      ENTERED: March 3, 2020



                                          /s/ Robert L. Miller, Jr.
                                     Judge, United States District Court




                                        8
